McKennan, J.
As the sum in controversy in each of these cases does not appear, by the record, to entitle either of the parties to an appeal, it is unnecessary for this court to make a detailed finding of facts; and as the questions involved in the cases are exclusively questions of fact, dependent .upon conflicting testimony.it would not be profitable to discuss the evidence to enforce the views of the court in reference to its weight and credibility. It is sufficient to say that no error is discovered in the conclusions of the district court upon it, and the decree of that court, in each case, is affirmed, with costs.